Citation Nr: 0819581	
Decision Date: 06/13/08    Archive Date: 06/18/08

DOCKET NO.  06-02 522 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the 
back, right shoulder, left shoulder, right arm, left arm, 
right leg, and left leg.  

3.  Entitlement to service connection for boil-like spots, 
also claimed as bumps and blisters, on the upper torso.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The veteran had active service from July 1966 to May 1968.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The record shows that the veteran requested a hearing before 
the Board in his January 2006 VA Form 9 and his 
videoconference Board hearing was scheduled for May 19, 2008.  
The RO notified the veteran of the scheduled hearing in 
correspondence dated April 21, 2008; however, the veteran did 
not appear for the hearing.  The Board notes, however, that 
the RO received correspondence from the veteran on May 20, 
2008 asking that his videoconference Board hearing be 
rescheduled for a later date.  The Board observes that the 
veteran was provided with notice less than 30 days prior to 
the scheduled hearing and he has not waived the right to such 
notice.  38 C.F.R. § 19.76 (2007).  In light of the 
foregoing, the Board finds that this case must be remanded in 
order that the RO may reschedule the veteran for a 
videoconference hearing.        

Accordingly, the case is REMANDED for the following action:

The RO should schedule the veteran for a 
Board hearing via videoconference before a 
Veterans Law Judge at the next available 
opportunity.


The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



